Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00846-CR

                                       Xavier T. SATTIEWHITE,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR10118W
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                   04-13-00846-CR


       Under Rule 25.2(d), this “appeal must be dismissed if a certification that shows the

defendant has a right of appeal has not been made part of the record under these rules.” Id. R.

25.2(d).

       On December 12, 2013, we notified Appellant that this appeal would be dismissed under

Rule 25.2(d) unless an amended trial court certification showing that Appellant has the right of

appeal was made part of the appellate record by January 13, 2014. See id. R. 25.2(d), 37.1; see

also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174, 176 (Tex. App.—San Antonio 2003, no pet.).

       On December 18, 2013, Appellant’s court-appointed counsel from the Bexar County

Appellate Public Defender’s Office filed a response stating that he had reviewed the record, and

he could “find no right of appeal for Appellant.” He concluded that this court “has no choice but

to dismiss the appeal.”

       Given the record and Appellant’s response, Rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, this appeal is dismissed.


                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-